DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US PG-Pub No.: 2019/0237704 A1, hereinafter, “Moon”).
Regarding claim 1, Moon discloses a display device (see Moon, FIGs. 2 and 5, with FIG. 5 showing one pixel of FIG. 2) comprising:
a substrate (BL, FIG. 5) in which a first subpixel (PX1 in FIG. 2) and a second subpixel (PX2 in FIG. 2) adjacent to the first subpixel (PX1) are defined;
a first electrode (EL1, ¶ [0080]) provided in each of the first subpixel (PX1) and the second subpixel (PX2) on the substrate (BL, FIG. 5);
a light emitting layer (LEL, FIG. 5) provided in each of the first subpixel (PX1) and the second subpixel (PX2, only one pixel is shown in FIG. 5) on the first electrode (EL1);
a second electrode (EL2, FIG. 5) commonly provided in the first subpixel (PX1) and the second subpixel (PX2) on the light emitting layer (LEL, ¶ [0082]);
a trench portion (trench for PDL, FIG. 5) provided between the first subpixel (PX1) and the second subpixel (PX2, FIGs. 2 and 5); and
an insulating portion (PDL) filling at least a portion of the trench portion (FIG. 5).

Regarding claim 2, Moon discloses the display device of claim 1, wherein the light emitting layer (LEL) of the first subpixel (PX1) and the light emitting layer (LEL) of the second subpixel (PX2) do not contact with each other (FIG. 5).

Regarding claim 3, Moon discloses the display device of claim 1, further comprising a passivation layer (IL3, FIG. 5) formed on the substrate (BL), wherein a first part of the trench portion (the trench continues going through IL3 filled with EL1+DE) is disposed in the passivation layer (IL3, FIG. 5).

Regarding claim 4, Moon discloses the display device of claim 3, wherein the trench portion has a second part (filled with PDL) disposed in the substrate (BL, FIG. 5).

Regarding claim 5, Moon discloses the display device of claim 1, wherein the light emitting layer (LEL) provided in the first subpixel (PX1) and the light emitting layer (LEL) provided in the second subpixel (PX2) include sidewalls formed in an area overlapping with the trench portion to face each other (FIG. 5).

Regarding claim 6, Moon discloses the display device of claim 1, wherein the insulating portion (PDL) includes a first insulating portion (top portion) arranged to cover the sidewalls of the light emitting layer (LEL, FIG. 5).

Regarding claim 7, Moon discloses the display device of claim 6, wherein the insulating portion (PDL) includes a second insulating portion (middle portion) extended from the first insulating portion (top portion) and overlapping with at least a part of an upper surface of the light emitting layer (LEL, FIG. 5).

Regarding claim 8, Moon discloses the display device of claim 7, wherein the second insulating portion (middle portion) partially overlaps with the first electrode (EL1, FIG. 5).

Regarding claim 9, Moon discloses the display device of claim 1, wherein the insulating portion (PDL) includes: a first insulating portion (top portion) arranged to cover the sidewalls of the light emitting layers (LEL); and a second insulating portion (middle portion) formed to be extended from the first insulating portion (top portion) and formed to overlap at least a part of an upper surface of the light emitting layer (LEL), wherein the insulating portion (PDL) has a shape such as 'T' based on a section cut between the subpixels P1 and P2 (FIG. 5) or a shape of 'K' clockwise rotated at 900.

Regarding claim 10, Moon discloses the display device of claim 9, wherein the second insulating portion (middle portion) is formed to overlap with the trench portion (since the second insulating portion is inside the trench portion, FIG. 5).

Regarding claim 13, Moon discloses a display device (see Moon, FIGs. 2 and 5, with FIG. 5 showing one pixel of FIG. 2) comprising:
a substrate (BL, FIG. 5) in which a first subpixel (PX1 in FIG. 2) and a second subpixel (PX2 in FIG. 2) adjacent to the first subpixel (PX1) are defined;
a first electrode (EL1, ¶ [0080]) provided in each of the first subpixel (PX1) and the second subpixel (PX2) on the substrate (BL);
a light emitting layer (LEL, FIG. 5) provided in each of the first subpixel (PX1) and the second subpixel (PX2) on the first electrode (EL1), and the light emitting layer (LEL) in the first subpixel (PX1) and the light emitting layer (LEL) in the second subpixel (PX2) are separated apart from with each other (FIGs. 2 and 5);
a second electrode (EL2, FIG. 5) commonly provided in the first subpixel (PX1) and the second subpixel (PX2) on the light emitting layer (LEL, FIG. 5 and ¶ [0082]);
a passivation layer (IL3, FIG. 5) disposed on the substrate (BL);
a trench portion (trench for PDL and EL1+DE) provided between the first subpixel (PX1) and the second subpixel (PX2) and including a first part (the trench continues going through IL3 filled with EL1+DE) disposed in the passivation layer (IL3) and a second part (trench for PDL) disposed in the substrate (BL); 
a first insulating portion (top portion of PDL) covering sidewalls of the light emitting layer (LEL, FIG. 5); and
a second insulating portion (middle portion of PDL) extended from the first insulating portion (top portion) and overlapping with at least a part of an upper surface of the light emitting layer (LEL, FIG. 5).

Regarding claim 14, Moon discloses the display device of claim 13, wherein the second insulating portion (middle portion of PDL) overlaps with the trench portion (the second insulating portion is inside the trench portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG-Pub No.: 2019/0237704 A1, hereinafter, “Moon”), as applied to claims 1 and 13 above.
Regarding claim 11, Moon discloses the display device of claim 1, further comprising a driving thin film transistor (TFT2, ¶ [0069]) formed on the substrate (BL) and electrically connected with the first electrode (EL1) of the first subpixel (PX1).
Moon is silent regarding that the driving thin film transistor is also electrically connected with the first electrode of the second subpixel.
However, it is well-known that using one driving TFT to control several sub-pixels of one pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Moon’s driving thin film transistor also electrically connected with the first electrode of the second subpixel, in order to control all the subpixels within one pixel at the same time.

Regarding claim 15, Moon discloses the display device of claim 13, further comprising a driving thin film transistor (TFT2, ¶ [0069]) formed on the substrate (BL) and electrically connected with the first electrode (EL1) of the first subpixel (PX1).
Moon is silent regarding that the driving thin film transistor is also electrically connected with the first electrode of the second subpixel.
However, it is well-known that using one driving TFT to control several sub-pixels of one pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Moon’s driving thin film transistor also electrically connected with the first electrode of the second subpixel, in order to control all the subpixels within one pixel at the same time.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PG-Pub No.: 2019/0237704 A1, hereinafter, “Moon”), as applied to claim 1 above, and further in view of Ha et al. (US PG-Pub No.: 2020/0096676 A1, hereinafter, “Ha”).
Regarding claim 12, Moon discloses the display device of 1.
Moon is silent regarding a lens array spaced apart from the substrate, and a storage case for storing the substrate and the lens array.
Ha, however discloses a display device (see Ha, FIGs. 1 and 2), comprising a lens array (300+400, FIG. 2) spaced apart from a substrate (100, FIG. 2), and a storage case (600+700, FIG. 2) for storing the substrate (100) and the lens array (300+400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Moon’s display device further comprising a lens array spaced apart from the substrate, and a storage case for storing the substrate and the lens array, as taught by Ha, in order to form a head mounted display (Ha, ¶ [0063]).

Regarding claim 16, Moon discloses the display device of 13.
Moon is silent regarding a lens array spaced apart from the substrate, and a storage case for storing the substrate and the lens array.
Ha, however discloses a display device (see Ha, FIGs. 1 and 2), comprising a lens array (300+400, FIG. 2) spaced apart from a substrate (100, FIG. 2), and a storage case (600+700, FIG. 2) for storing the substrate (100) and the lens array (300+400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Moon’s display device further comprising a lens array spaced apart from the substrate, and a storage case for storing the substrate and the lens array, as taught by Ha, in order to form a head mounted display (Ha, ¶ [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892